EXHIBIT 10.34
 
TWELFTH AMENDMENT TO
AMENDED AND RESTATED WAREHOUSING CREDIT AGREEMENT


THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AGREEMENT (the
“Twelfth Amendment”) is made and entered into as of the 1st day of March, 2005,
by and among (i) (a) UNITED FINANCIAL MORTGAGE CORP., an Illinois corporation
with its principal place of business located at 815 Commerce Drive, Suite 100,
Oak Brook, Illinois 60523 (“United”), and (b) PLUSFUNDING.COM, INC., a
California corporation with its principal place of business at 2890 Pio Pico
Drive, Suite 201, Carlsbad, California 92008 (“PlusFunding”) (collectively, the
“Company”), (ii) (a) NATIONAL CITY BANK OF KENTUCKY, a national banking
association with a place of business located at 101 South Fifth Street,
Louisville, Kentucky 40202 (“National City”), (b) JP MORGAN CHASE BANK, N.A.
(successor by merger to BANK ONE, NA, main offices Chicago), a national banking
association with its principal place of business located in Chicago, Illinois
(“JP Morgan”), (c) COMERICA BANK, a Michigan banking corporation with its
principal place of business located at 500 Woodward Avenue, MC: 3256, Detroit,
Michigan 48226 (“Comerica”), (d) COLONIAL BANK, N.A., a national banking
association with a principal place of business located at 201 E. Pine Street,
Suite 730, Orlando, Florida 32801 (“Colonial”), and (e) HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association with its principal place of business
at One HSBC Center, 27th Floor, Buffalo, New York 14203 (“HSBC”) (National City,
Bank One, Comerica, Colonial and HSBC are each individually referred to as a
“Bank” and collectively as the “Banks”), and (iii) NATIONAL CITY BANK OF
KENTUCKY, in its capacity as Agent for the Banks (in such capacity, the
“Agent”).
 
P R E L I M I N A R Y S T A T E M E N T:


A. Pursuant to that certain Amended and Restated Warehousing Credit Agreement
dated as of August 1, 2003, among the Company, the Banks party thereto and the
Agent, as heretofore amended from time to time (the “Existing Credit
Agreement”), the Agent and the Banks have established a warehousing line of
credit facility in favor of the Company in the current, temporary maximum
principal amount of One Hundred Forty Million Dollars ($140,000,000.00) (the
“Warehouse Line”), for the purposes set forth therein.


B. The Company has now requested that the Agent and Banks amend the Existing
Credit Agreement in order to (i) extend the temporary increase in the maximum
principal amount of the Warehouse Line to One Hundred Forty Million Dollars
($140,000,000.00) to and until the close of business on May 2, 2005, (ii) add
PlusFunding as a joint and several co-borrower under the Existing Credit
Agreement and each of the other Loan Documents described therein, (iii) remove
Vision Mortgage Group, Inc. (“Vision”) as a joint and several co-borrower under
the Existing Credit Agreement and each of the other Loan Documents, and (iv)
provide for certain other modifications thereto.


C. The Agent and the Banks are willing to and desire to amend the Existing
Credit Agreement in the manner described above, upon the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the Existing Credit Agreement and herein, and for other
good and valuable consideration, the mutuality, receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1. Each capitalized term used herein, unless otherwise expressly defined herein,
shall have the meaning set forth in the Existing Credit Agreement.


-1-

--------------------------------------------------------------------------------


2. The following definitions, as contained in Article 1 of the Existing Credit
Agreement, are hereby amended and restated in their entirety to read as follows:


  “Company” shall collectively mean United Financial Mortgage Corp. (“United”)
and PlusFunding.com, Inc. (“PlusFunding”), as joint and several co-borrowers and
co-debtors, as applicable, for all purposes under this Credit Agreement, the
Notes and each of the other Loan Documents.


“Swing Note” shall mean the Amended and Restated Swing Promissory Note dated as
of March 1, 2005, jointly and severally made by United and PlusFunding, payable
to the order of the Agent, and in the face principal amount of Twenty Million
Dollars ($20,000,000.00), a form of which is attached hereto as Exhibit E and
made a part hereof by this reference, as the same may be amended, modified,
renewed, replaced and/or restated from time to time, and which shall evidence
all Swing Advances.


“Total Warehouse Line Commitment” shall mean the total aggregate principal
amount of all Warehouse Line Commitments as determined from time to time in
accordance with the provisions of Article 2 and Article 11 of this Credit
Agreement, and shall mean, as applicable, either (i) One Hundred Forty Million
Dollars ($140,000,000.00) to and until the close of business on May 2, 2005, or
(ii) One Hundred Ten Million Dollars ($110,000,000.00) from May 3, 2005 to and
until the Termination Date, subject in each case to the right of the Company and
the Agent in their sole, joint discretion to increase such amount by adding one
or more Applicant Financial Institutions as a “Bank” or “Banks” hereunder, or as
otherwise permitted under Section 11.1 hereof.


“Warehouse Line” shall mean the line of credit established by the Agent and
Banks in favor of the Company under Article 2 of this Credit Agreement in the
maximum principal amount of, as applicable, either (i) One Hundred Forty Million
Dollars ($140,000,000.00) to and until the close of business on May 2, 2005, or
(ii) One Hundred Ten Million Dollars ($110,000,000.00) from May 3, 2005 to and
until the Termination Date, subject in each case to the right of the Company and
the Agent in their sole, joint discretion to increase such amount by adding one
or more Applicant Financial Institutions as a “Bank” or “Banks” hereunder.


“Warehouse Notes” shall mean, collectively, (i) that certain Amended and
Restated Warehouse Promissory Note dated as of March 1, 2005, made by United and
PlusFunding, jointly and severally, payable to the order of National City, and
in the face principal amount of Forty-Five Million Dollars ($45,000,000.00), a
form of which is attached hereto as Exhibit C-1 and made a part hereof by this
reference, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time, (ii) that certain Amended and Restated
Warehouse Promissory Note dated as of March 1, 2005, made by United and
PlusFunding, jointly and severally, payable to the order of JP Morgan, and in
the face principal amount of Twenty-Five Million Dollars ($25,000,000.00), a
form of which is attached hereto as Exhibit C-2 and made a part hereof by this
reference, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time, (iii) that certain Amended and Restated
Warehouse Promissory Note dated as of March 1, 2005, made by United and
PlusFunding, jointly and severally, payable to the order of HSBC, and in the
face principal amount of Twenty-Five Million Dollars ($25,000,000.00), a form of
which is attached hereto as Exhibit C-3 and made a part hereof by this
reference, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time, (iv) that certain Amended and Restated
Warehouse Promissory Note dated as of March 1, 2005, made by United and
PlusFunding, jointly and severally, payable to the order of Comerica, and in the
face principal amount of Twenty Million Dollars ($20,000,000.00), a form of
which is attached hereto as Exhibit C-4 and made a part hereof by this
reference, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time, (v) that certain Amended and Restated
Warehouse Promissory Note dated as of March 1, 2005, made by United and
PlusFunding, jointly and severally, payable to the order of Colonial, and in the
face principal amount of Twenty-Five Million Dollars ($25,000,000.00), a form of
which is attached hereto as Exhibit C-5 and made a part hereof by this
reference, as the same may hereafter be amended, modified, renewed, replaced
and/or restated from time to time, and (vi) when executed and delivered, any
such additional Warehouse Promissory Note, made by the Company, payable to the
order of any respective Applicant Financial Institution as shall be added as a
“Bank” hereunder, and in the face principal amount of such Applicant Financial
Institution’s Warehouse Line Commitment, substantially in the form of the
Warehouse Promissory Note attached hereto as Exhibit C-1 (other than the amount
thereof), as the same may thereafter be amended, modified, renewed, replaced
and/or restated from time to time.”


-2-

--------------------------------------------------------------------------------


3. The fourth sentence in the first paragraph of Section 2.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“The Total Warehouse Line Commitment is equal to, as applicable, either (i) One
Hundred Forty Million Dollars ($140,000,000.00) to and until the close of
business on May 2, 2005, or (ii) One Hundred Ten Million Dollars
($110,000,000.00) from May 3, 2005 to and until the Termination Date, and as may
be increased in either case by the Company and the Agent in their sole, joint
discretion by adding one or more Applicant Financial Institutions as a “Bank” or
“Banks” hereunder, or as further permitted under Section 11.1 hereof.”


4. Section 10.16 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:


10.16 Joint and Several Liability of United and PlusFunding. Each of United and
PlusFunding (each an “obligor) shall be liable for all amounts due to the Agent
and to the Banks under this Credit Agreement and under each of the other Loan
Documents, regardless of which of United or PlusFunding (or any other prior
obligor hereunder, including without limitation, Portland Mortgage Company and
Vision Mortgage Group, Inc.) actually receives the Advances or other extensions
of credit hereunder or the manner in which the Agent or the Banks account for
such Advances on their books and records. The Secured Obligations shall be
primary obligations of each of United and PlusFunding hereunder and under each
of the other Loan Documents. The Secured Obligations arising as a result of the
joint and several liability of United and PlusFunding hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
validity or enforceability, avoidance or subordination of the Secured
Obligations of the other obligor or of any promissory note or other document
evidencing all or any part of the Secured Obligations of the other obligor, (ii)
the absence of any attempt to collect the Secured Obligations from the other
obligor, any other guarantor or any other security therefore, or the absence of
any other action to enforce the same, (iii) the waiver, consent, extension,
forbearance or granting of any indulgence by the Agent and/or the Banks with
respect to any provision of any instrument evidencing the Secured Obligations of
the other obligor, or any part thereof, or any other agreement now or hereafter
executed by the other obligor and delivered to the Agent and/or the Banks, (iv)
the failure by the Agent and the Banks to take any steps to perfect and maintain
their security interests in, or to preserve their rights to, any security or
collateral for the Secured Obligations of the other obligor, (v) the Agent’s or
the Banks’ election, in any preceding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interests by the other obligor, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any
portion of the Agent’s or Banks’ claim(s) for the repayment of the Secured
Obligations of the other obligor under Section 502 of the Bankruptcy Code, or
(viii) any other circumstances which might constitute a legal or equitable
discharge or defense of any guarantor or of the other obligor. With respect to
the Secured Obligations arising as a result of the joint and several liability
of United and PlusFunding, each of United and PlusFunding waives, until the
Secured Obligations have been paid in full and this Credit Agreement shall have
been terminated, any right to enforce any right of subrogation or any remedy
which the Agent and the Banks now have or may have hereafter against either
obligor, any endorser or any guarantor of all or any part of the Secured
Obligations, in any benefit of, in any right to participate in, any security or
collateral given to the Agent or to the Banks to secure payment of the Secured
Obligations or any other liability of United or PlusFunding to the Agent and the
Banks. Upon any Event of Default, the Agent and the Banks may proceed directly
and at once, without notice, against either or both of United or PlusFunding to
collect and recover the full amount, or any portion of the Secured Obligations,
without first proceeding against the other obligor or any other Person, or
against any security or collateral for the Secured Obligations. Each of United
and PlusFunding consents and agrees that the Agent and the Banks shall be under
no obligation to marshaling any assets in favor of either or both of United or
PlusFunding or against or in payment of any or all of the Secured Obligations.”


-3-

--------------------------------------------------------------------------------


5.  The Existing Credit Agreement is hereby amended by amending and restating
Exhibits C-1, C-2, C-3, C-4, C-5, E, H and J-2 and Schedules 2.1 and 6.1 thereof
to read in their entirety as set forth on Exhibits C-1, C-2, C-3, C-4, C-5, E, H
and J-2 and Schedules 2.1 and 6.1 attached to this Twelfth Amendment and made a
part hereof by this reference.


6.  The Existing Credit Agreement and each of the other Loan Documents are
hereby amended to require that any notice to be provided thereunder to either
PlusFunding or the Company shall be sent to the following address (in addition
to all other addresses currently provided therein):


PlusFunding.com, Inc.
2890 Pio Pico Drive
Suite 201
Carlsbad, California 92008
Attn:  _________________
_________________
Fax:  (____) ___________
Ph: (____) ___________


7. United has informed the Agent and the Banks that Vision was dissolved as a
Wisconsin corporation effective as of December 29, 2004. The Existing Credit
Agreement and each of the other Loan Documents are hereby amended by removing
Vision as a co-borrower thereunder and deleting all notice requirements related
to such entity.


8. The Company represents and warrants that no Event of Default has occurred to
date under the Existing Credit Agreement or any other Loan Document and that no
Unmatured Event of Default currently exists under any of the Loan Documents.


9. This Twelfth Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of the same shall constitute one and
the same instrument.


10. This Twelfth Amendment shall be effective as of the date of delivery to the
Agent of each of the following: (i) this Twelfth Amendment and each of the other
agreements and instruments referred to herein or related hereto, each duly
executed by each of the parties thereto, (ii) the Amended and Restated Warehouse
Promissory Notes related hereto, each duly executed and delivered by United and
PlusFunding on a joint and several basis, (iii) the Amended and Restated Swing
Promissory Note related hereto, duly executed and delivered by United and
PlusFunding on a joint and several basis, (iv) an authorizing resolution from
the respective boards of directors from each of United and PlusFunding, (v) an
authorized signer letter and power of attorney from PlusFunding, (vi)
representation and warranty disclosures, insurance certificates and UCC search
results relating to PlusFunding, (vii) payment to each of the Banks of an
amendment fee equal to $375.00, and (viii) all such other security documents,
opinions, instruments and certificates as may be required by Agent or its
counsel in order to consummate the transactions contemplated herein.


-4-

--------------------------------------------------------------------------------


11. This Twelfth Amendment and the related writings and the respective rights
and obligations of the parties shall be governed by, and construed and enforced
in accordance with, the laws of the Commonwealth of Kentucky.


12. This Twelfth Amendment shall be binding upon, and shall inure to the benefit
of, the Company, the Banks and the Agent and their respective successors and
assigns.


13. This Twelfth Amendment and the agreements, instruments and other documents
referred to herein, constitute the entire agreement of the parties with respect
to, and supersede all prior understandings of the parties with respect to the
subject matter hereof. No change, modification, addition or termination of this
Twelfth Amendment shall be enforceable unless in writing signed by the party
against whom enforcement is sought.


14. Each of United and PlusFunding hereby makes, declares, ratifies and/or
reaffirms, as applicable, all of the representations, warranties, covenants,
agreements and obligations set forth in the Existing Credit Agreement and each
of the other Loan Documents, as amended and modified hereby, as each of the same
apply to United and PlusFunding individually or collectively as the Company, as
applicable. In addition, PlusFunding hereby represents and warrants that the
exact legal name of PlusFunding is as set forth in the initial paragraph of this
Twelfth Amendment, the State of California is the state of incorporation of
PlusFunding, PlusFunding’s tax identification number is ______________,
PlusFunding’s organizational number is ________________, and its chief executive
office is located at 2890 Pio Pico Drive, Suite 201, Carlsbad, California 92008.
PlusFunding will not move such offices without giving the Agent thirty (30)
calendar days prior written notice. PlusFunding does not currently operate, nor
has it operated in the past five (5) years, under any assumed names.


15. Notwithstanding anything to the contrary contained herein or in the Security
Agreement or other Loan Documents, the term “Company” as used in the Security
Agreement and each of the other Loan Documents shall have the meaning given to
it in this Twelfth Amendment and shall mean United and PlusFunding as joint and
several co-borrowers and co-debtors, as applicable. Without limiting the
generality of the foregoing, United and PlusFunding expressly covenant and agree
that pursuant to the amendments provided for in this Twelfth Amendment, (i) the
pledge, assignment, transfer and grant of security interest set forth in the
Security Agreement is made by both United and PlusFunding, and (ii) the
Collateral described in the Security Agreement shall include all of the right,
title and interest of United and PlusFunding in the property described therein.
Further, United and PlusFunding do hereby authorize the Agent, on behalf of the
Banks, to, at any time and from time to time, file in any one or more
jurisdictions financing statements that describe the Collateral (as such term
shall apply to United and PlusFunding as the collectively redefined “Company”
herein), together with continuation statements thereof and amendments thereto,
without the signature of either United or PlusFunding and which contain any
information required by the Kentucky Uniform Commercial Code or the Uniform
Commercial Code, as revised, applicable to such jurisdiction for the sufficiency
or filing office acceptance of any financing statements, continuation statements
or amendments.








[The remainder of this page has been intentionally left blank.]

-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to
Amended and Restated Warehousing Credit Agreement to be duly executed as of the
day and year first above written.






UNITED FINANCIAL MORTGAGE CORP.




By: _______________________________________


Title: ______________________________________








PLUSFUNDING.COM, INC.




By: _______________________________________


Title: ______________________________________




(collectively, the “Company”)










NATIONAL CITY BANK OF KENTUCKY




By: ______________________________________


Title: _____________________________________










 
Section 1.  JP MORGAN CHASE BANK, N.A. (successor by merger
 
Section 2.  to BANK ONE, NA, main offices Chicago)




By: ________________________________________


Title: _______________________________________






-6-

--------------------------------------------------------------------------------




COMERICA BANK




By: ________________________________________


Title: _______________________________________








COLONIAL BANK, N.A.




By: ________________________________________


Title: _______________________________________








 
2.1  HSBC BANK USA, NATIONAL ASSOCIATION




By: ______________________________________


Title: _____________________________________




(collectively, the “Banks”)










NATIONAL CITY BANK OF KENTUCKY




By: _____________________________________


Title: ____________________________________


(the “Agent”)




-7-

--------------------------------------------------------------------------------






